
	

113 S100 IS: Terminating the Expansion of Too-Big-To-Fail Act of 2013
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 100
		IN THE SENATE OF THE UNITED STATES
		
			January 23
			 (legislative day, January 3), 2013
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Financial Stability Act of 2010 to repeal
		  certain designation authority of the Financial Stability Oversight Council, to
		  repeal the Payment, Clearing, and Settlement Supervision Act of 2010, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Terminating the Expansion of
			 Too-Big-To-Fail Act of 2013.
		2.Repeal of
			 designation authority under the Financial Stability Act of 2010
			(a)In
			 generalThe Dodd Frank Wall
			 Street Reform and Consumer Protection Act (Public Law 111–203) is
			 amended—
				(1)in section 102 (12
			 U.S.C. 5311)—
					(A)in subsection
			 (a)—
						(i)by
			 striking paragraph (4); and
						(ii)by
			 amending paragraph (7) to read as follows:
							
								(7)Significant bank
				holding companyThe term
				significant bank holding company has the meanings given to it by
				rule of the Board of Governors.
								;
				and
						(B)by striking
			 subsection (c);
					(2)in section 112 (12
			 U.S.C. 5322)—
					(A)in subsection
			 (a)—
						(i)in
			 paragraph (1)(A), by striking or nonbank financial companies;
			 and
						(ii)in
			 paragraph (2)—
							(I)in subparagraph
			 (A), by striking and nonbank financial companies;
							(II)by striking
			 subparagraphs (H) and (J);
							(III)by redesignating
			 subparagraphs (I), (K), (L), (M), and (N) as subparagraphs (H), (I), (J), (K),
			 and (L), respectively;
							(IV)in subparagraph
			 (H), as so redesignated, by striking nonbank financial companies
			 and;
							(V)in subparagraph
			 (I), as so redesignated, by striking , nonbank financial
			 companies,; and
							(VI)in subparagraph
			 (L), as so redesignated—
								(aa)by
			 striking clause (iv); and
								(bb)by
			 redesignating clauses (v) and (vi) as clauses (iv) and (v), respectively;
			 and
								(B)in subsection
			 (d)—
						(i)in
			 paragraph (3)—
							(I)in subparagraph
			 (A), by striking nonbank financial company or each place such
			 term appears;
							(II)in subparagraph (B), by striking
			 nonbank financial company or; and
							(III)in subparagraph
			 (C), by striking foreign nonbank financial company or;
			 and
							(ii)by
			 striking paragraph (4);
						(3)by striking
			 sections 113 (12 U.S.C. 5323), 114 (12 U.S.C. 5324), 161 (12 U.S.C. 5361), 162
			 (12 U.S.C. 5362), 164 (12 U.S.C. 5364), 167 (12 U.S.C. 5367), 170 (12 U.S.C.
			 5370), 216 (124 Stat. 1519), and 217 (124 Stat. 1519);
				(4)in section 115 (12
			 U.S.C. 5325)—
					(A)in the heading for
			 such section, by striking nonbank financial companies supervised by the Board of Governors
			 and;
					(B)in subsection
			 (a)(1)—
						(i)by
			 striking nonbank financial companies supervised by the Board of
			 Governors and; and
						(ii)in
			 subparagraph (A), by striking nonbank financial companies
			 and;
						(C)in subsection
			 (b)—
						(i)in
			 paragraph (2)—
							(I)in the heading for
			 such paragraph, by striking financial companies and inserting
			 bank holding
			 companies;
							(II)by striking
			 foreign nonbank financial companies supervised by the Board of Governors
			 or; and
							(III)in subparagraph
			 (B), by striking foreign nonbank financial company or;
			 and
							(ii)in
			 paragraph (3)—
							(I)in subparagraph
			 (A)—
								(aa)by
			 striking nonbank financial companies supervised by the Board of
			 Governors and; and
								(bb)in
			 clause (i), by inserting before the semicolon the following: (as in
			 effect on the day before the date of the enactment of the
			 Terminating the Expansion of Too-Big-To-Fail
			 Act of 2013); and
								(II)in subparagraph
			 (B), by inserting after section 113 the following: (as in
			 effect on the day before the date of the enactment of the Terminating the
			 Expansion of Too-Big-To-Fail Act of 2012);
							(D)in subsection
			 (c)—
						(i)in
			 paragraph (1), by striking nonbank financial companies supervised by the
			 Board of Governors and; and
						(ii)in
			 paragraph (3)—
							(I)in subparagraph
			 (A), by striking any nonbank financial company supervised by the Board
			 of Governors and; and
							(II)in subparagraph
			 (B)(iii), by striking a nonbank financial company supervised by the
			 Board of Governors or;
							(E)in subsection
			 (d)—
						(i)in
			 paragraph (1), by striking each nonbank financial company supervised by
			 the Board of Governors and; and
						(ii)in
			 paragraph (2)—
							(I)by striking
			 nonbank financial company supervised by the Board of Governors
			 and; and
							(II)by striking
			 significant nonbank financial companies and each place such term
			 appears;
							(F)in subsection (e),
			 by striking nonbank financial companies supervised by the Board of
			 Governors or;
					(G)in subsection (f),
			 by striking and by nonbank financial companies supervised by the Board
			 of Governors; and
					(H)in subsection (g),
			 by striking , nonbank financial companies supervised by the Board of
			 Governors,;
					(5)in section 116 (12
			 U.S.C. 5326)—
					(A)in subsection (a),
			 by striking or a nonbank financial company supervised by the Board of
			 Governors; and
					(B)in subsection
			 (b)—
						(i)in
			 paragraph (1)(A), by striking , nonbank financial company supervised by
			 the Board of Governors,; and
						(ii)in
			 paragraph (2), by striking and nonbank financial company supervised by
			 the Board of Governors;
						(6)in section 117 (12
			 U.S.C. 5327)—
					(A)in subsection (b),
			 by striking such entity shall be treated as a nonbank financial company
			 supervised by the Board of Governors, as if the Council had made a
			 determination under section 113 with respect to that entity and
			 inserting for purposes of this title, such entity shall be treated as a
			 bank holding company with total consolidated assets of $50,000,000,000;
			 and
					(B)in subsection
			 (c)—
						(i)in
			 paragraph (1), by striking a nonbank financial company supervised by the
			 Board of Governors and inserting a bank holding company with
			 total consolidated assets of $50,000,000,000; and
						(ii)in
			 paragraph (2), by striking subparagraph (C);
						(7)in section 119(a)
			 (12 U.S.C. 5329(a)), by striking , nonbank financial
			 company,;
				(8)in section 120 (12
			 U.S.C. 5330)—
					(A)in subsection
			 (a)—
						(i)by
			 striking or nonbank financial companies; and
						(ii)by
			 striking and nonbank financial companies; and
						(B)in subsection
			 (d)—
						(i)in
			 paragraph (1), by adding and at the end;
						(ii)in
			 paragraph (2), by striking ; and and inserting a period;
			 and
						(iii)by
			 striking paragraph (3);
						(9)in section 121 (12
			 U.S.C. 5331)—
					(A)in subsection (a),
			 by striking , or a nonbank financial company supervised by the Board of
			 Governors,;
					(B)in subsection (c), by inserting after
			 section 113 the following: (as in effect on the day
			 before the date of the enactment of the Terminating the Expansion of
			 Too-Big-To-Fail Act of 2012); and
					(C)in subsection
			 (d)—
						(i)in
			 the heading for such subsection, by striking Foreign financial
			 companies and inserting Foreign-Based bank holding
			 companies;
						(ii)by
			 striking foreign nonbank financial companies supervised by the Board of
			 Governors and; and
						(iii)by
			 amending paragraph (2) to read as follows:
							
								(2)taking into account the extent to which the
				foreign-based bank holding company is subject on a consolidated basis to home
				country standards that are comparable to those applied to bank holding
				companies in the United
				States.
								;
						(10)in the heading
			 for subtitle C, by striking Certain nonbank financial companies
			 and;
				(11)in section 155(d)
			 (12 U.S.C. 5345(d)), by striking and nonbank financial companies
			 supervised by the Board of Governors;
				(12)in section 163
			 (12 U.S.C. 5363)—
					(A)by striking
			 subsection (a),
					(B)by redesignating
			 subsection (b) as subsection (a); and
					(C)in subsection (a),
			 as so redesignated, by striking or a nonbank financial company
			 supervised by the Board of Governors each place such term
			 appears;
					(13)in section 165
			 (12 U.S.C. 5365)—
					(A)in the heading for
			 such section, by striking nonbank financial companies supervised by the Board of Governors
			 and;
					(B)in subsection
			 (a)(1)—
						(i)by
			 striking nonbank financial companies supervised by the Board of
			 Governors and; and
						(ii)in
			 subparagraph (A), by striking nonbank financial companies
			 and;
						(C)in subsection
			 (b)—
						(i)in
			 paragraph (1), by striking nonbank financial companies supervised by the
			 Board of Governors and each place such term appears;
						(ii)in
			 paragraph (2)—
							(I)in the heading for
			 such paragraph, by striking foreign financial companies and inserting
			 foreign-based bank holding
			 companies;
							(II)by striking
			 foreign nonbank financial company supervised by the Board of Governors
			 or; and
							(III)in subparagraph
			 (B)—
								(aa)by
			 striking foreign financial company and inserting
			 foreign-based bank holding company; and
								(bb)by
			 striking financial companies and inserting bank holding
			 companies;
								(iii)in
			 paragraph (3)—
							(I)by inserting after section
			 113 each place such term appears the following: (as in effect on
			 the day before the date of the enactment of the Terminating the Expansion of
			 Too-Big-To-Fail Act of 2012); and
							(II)in subparagraph
			 (A), by striking nonbank financial companies supervised by the Board of
			 Governors and; and
							(iv)in
			 paragraph (4), by striking a nonbank financial company supervised by the
			 Board of Governors or;
						(D)in subsection
			 (c)—
						(i)in
			 paragraph (1)—
							(I)by striking
			 nonbank financial company supervised by the Board of Governors
			 and; and
							(II)by striking
			 bank holding companies and inserting bank holding
			 company; and
							(ii)in
			 paragraph (2)(D), by striking nonbank financial company supervised by
			 the Board of Governors or a;
						(E)in subsection
			 (d)—
						(i)by
			 striking nonbank financial company supervised by the Board of Governors
			 and each place such term appears;
						(ii)in paragraph (1), by striking bank
			 holding companies and inserting bank holding
			 company;
						(iii)in
			 paragraph (2)—
							(I)by striking
			 significant nonbank financial companies and each place such term
			 appears; and
							(II)by striking bank holding
			 companies and inserting bank holding company;
							(iv)in
			 paragraph (4), by striking a nonbank financial company supervised by the
			 Board of Governors or;
						(v)in
			 paragraph (5), by striking a nonbank financial company supervised by the
			 Board of Governors or each place such term appears; and
						(vi)in
			 paragraph (6), by striking the nonbank financial company supervised by
			 the Board, any bank holding company, or any subsidiary or affiliate of the
			 foregoing and inserting any bank holding company or any
			 subsidiary or affiliate of the bank holding company;
						(F)in subsection
			 (e)—
						(i)in
			 paragraph (1), by striking a nonbank financial company supervised by the
			 Board of Governors or;
						(ii)in
			 paragraph (2), by striking nonbank financial company supervised by the
			 Board of Governors and;
						(iii)in
			 paragraph (3), by striking the nonbank financial company supervised by
			 the Board of Governors or each place such term appears; and
						(iv)in
			 paragraph (4), by striking a nonbank financial company supervised by the
			 Board of Governors or;
						(G)in subsection (f),
			 by striking nonbank financial companies supervised by the Board of
			 Governors and;
					(H)in subsection
			 (g)(1), by striking and any nonbank financial company supervised by the
			 Board of Governors;
					(I)in subsection
			 (h)—
						(i)by
			 striking paragraph (1);
						(ii)by
			 redesignating paragraphs (2) and (3) as paragraphs (1) and (2),
			 respectively;
						(iii)in
			 paragraph (1), as so redesignated, by striking paragraph (3)
			 each place such term appears and inserting paragraph (2);
			 and
						(iv)in paragraph (2), as so redesignated, by
			 striking nonbank financial company supervised by the Board of Governors
			 or each place such term appears;
						(J)in subsection
			 (i)—
						(i)in
			 paragraph (1)—
							(I)in subparagraph
			 (A), by striking nonbank financial companies supervised by the Board of
			 Governors and; and
							(II)in subparagraph
			 (B), by striking and nonbank financial companies; and
							(ii)in
			 paragraph (2)(A), by striking nonbank financial company supervised by
			 the Board of Governors and a;
						(K)in subsection
			 (j)—
						(i)in
			 paragraph (1), by striking or a nonbank financial company supervised by
			 the Board of Governors; and
						(ii)in paragraph (2), by inserting after
			 section 113 the following: (as in effect on the day
			 before the date of the enactment of the Terminating the Expansion of
			 Too-Big-To-Fail Act of 2012); and
						(L)in subsection
			 (k)(1), by striking or nonbank financial company supervised by the Board
			 of Governors;
					(14)in section 166
			 (12 U.S.C. 5366), by striking a nonbank financial company supervised by
			 the Board of Governors or each place such term appears;
				(15)in section 169
			 (12 U.S.C. 5369), by striking and nonbank financial companies;
			 and
				(16)in section 171(b)
			 (12 U.S.C. 5371(b))—
					(A)by striking
			 , depository institution holding companies, and nonbank financial
			 companies supervised by the Board of Governors each place such term
			 appears and inserting and depository institution holding
			 companies;
					(B)in paragraph
			 (3)—
						(i)by
			 striking or nonbank financial companies supervised by the Board of
			 Governors; and
						(ii)by
			 striking or the primary financial regulatory agency in the case of
			 nonbank financial companies supervised by the Board of Governors;
			 and
						(C)in paragraph
			 (4)—
						(i)by
			 striking or by nonbank financial companies supervised by the Board of
			 Governors each place such term appears; and
						(ii)by
			 adding a period at the end.
						(b)Conforming
			 amendments
				(1)Bank Holding
			 Company Act of 1956The Bank
			 Holding Company Act of 1956 (12 U.S.C. 1841 et seq.) is amended—
					(A)in section 13 (12
			 U.S.C. 1851)—
						(i)in
			 subsection (a), by striking paragraph (2);
						(ii)in
			 subsection (b)(2)(B)—
							(I)in clause (i)(II),
			 by striking , any nonbank financial company supervised by the
			 Board; and
							(II)in clause (ii), by striking and
			 nonbank financial companies supervised by the Board;
							(iii)in
			 subsection (c)(2)—
							(I)by striking
			 or nonbank financial company supervised by the Board; and
							(II)by striking
			 or 2 years after the date on which the entity or company becomes a
			 nonbank financial company supervised by the Board;
							(iv)in
			 subsection (e)(2), by striking or nonbank financial company supervised
			 by the Board each place such term appears;
						(v)in
			 subsection (g), by striking or nonbank financial company supervised by
			 the Board each place such term appears; and
						(vi)in
			 subsection (h)—
							(I)by striking
			 paragraph (3);
							(II)by redesignating
			 paragraphs (4), (5), (6), and (7) as paragraphs (3), (4), (5), and (6),
			 respectively; and
							(III)in paragraph
			 (3), as so redesignated, by striking or nonbank financial company
			 supervised by the Board each place such term appears;
							(B)in section 14(a)
			 (12 U.S.C. 1852(a))—
						(i)in
			 paragraph (2)—
							(I)by striking
			 subparagraph (E); and
							(II)by redesignating
			 subparagraph (F) as subparagraph (E); and
							(ii)in
			 paragraph (3)(C), by striking or other nonbank financial company
			 supervised by the Board.
						(2)Dodd-Frank
			 Wall Street Reform and Consumer Protection ActThe Dodd-Frank
			 Wall Street Reform and Consumer Protection Act (Public Law 111–203) is
			 amended—
					(A)in the table of
			 contents for such Act under section 1(b)—
						(i)by striking the items relating to sections
			 113, 114, 161, 162, 164, 167, 170, 216, and 217;
						(ii)in the item relating to section 115, by
			 striking nonbank financial companies supervised by the Board of
			 Governors and;
						(iii)in
			 the item relating to subtitle C of title II, by striking certain nonbank
			 financial companies and; and
						(iv)in the item relating to section 165, by
			 striking nonbank financial companies supervised by the Board of
			 Governors and;
						(B)in section 201(a)
			 (12 U.S.C. 5381(a))—
						(i)in
			 paragraph (11)(B)—
							(I)by striking clause
			 (ii); and
							(II)by redesignating
			 clauses (iii) and (iv) as clauses (ii) and (iii), respectively;
							(ii)by
			 striking paragraphs (14) and (15); and
						(iii)by
			 redesignating paragraph (16) as paragraph (14);
						(C)in section
			 210(o)(1)(A) (12 U.S.C. 5390(o)(1)(A)), by striking and any nonbank
			 financial company supervised by the Board of Governors;
					(D)in section
			 618(a)(4)(B) (12 U.S.C. 1850a(a)(4)(B))—
						(i)by
			 striking clause (i); and
						(ii)by redesignating clauses (ii), (iii), (iv),
			 (v), and (vi) as clauses (i), (ii), (iii), (iv), and (v), respectively;
						(E)in section
			 716(i)(1) (15 U.S.C. 8305(i)(1))—
						(i)by
			 striking subparagraph (B);
						(ii)by
			 redesignating subparagraph (C) as subparagraph (B); and
						(iii)in
			 subparagraph (B), as so redesignated—
							(I)in the heading for
			 such subparagraph, by striking , non-systemically significant institutions not subject to
			 heightened prudential supervision as regulated under section
			 113 and inserting swaps entities;
			 and
							(II)by striking
			 , non-systemically significant institutions not subject to heightened
			 prudential supervision as regulated under section 113; and
							(F)in section 726(a)
			 (15 U.S.C. 8323(i)), by striking a nonbank financial company (as defined
			 in section 102) supervised by the Board, an affiliate of such a bank holding
			 company or nonbank financial company, and inserting an affiliate
			 of such a bank holding company,; and
					(G)in section 765(a)
			 (15 U.S.C. 8343(a)), by striking a nonbank financial company (as defined
			 in section 102) supervised by the Board of Governors of the Federal Reserve
			 System, affiliate of such a bank holding company or nonbank financial
			 company, and inserting affiliate of such a bank holding
			 company,.
					(3)Federal Deposit
			 Insurance ActSection
			 10(b)(3) of the Federal Deposit Insurance Act (12 U.S.C. 1820(b)(3)) is
			 amended—
					(A)in subparagraph
			 (A)—
						(i)by
			 striking or nonbank financial company supervised by the Board of
			 Governors; and
						(ii)by
			 striking or of such nonbank financial company supervised by the Board of
			 Governors; and
						(B)in subparagraph
			 (B), by striking a nonbank financial company supervised by the Board of
			 Governors or.
					(4)Federal Reserve
			 ActSection 11 of the Federal
			 Reserve Act (12 U.S.C. 248) is amended—
					(A)by redesignating
			 the second subsection (s), as added by section 318(c) of the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act, as subsection (t); and
					(B)in paragraph (2)
			 of subsection (t), as so redesignated—
						(i)in
			 subparagraph (A), by adding and at the end;
						(ii)in
			 subparagraph (B), by striking ; and and inserting a period;
			 and
						(iii)by
			 striking subparagraph (C);
						(5)Title
			 31Section 313(c)(1) of title 31, United States Code, is
			 amended—
					(A)by striking
			 subparagraph (C); and
					(B)by redesignating
			 subparagraphs (D), (E), (F), (G), and (H) as subparagraphs (C), (D), (E), (F),
			 and (G), respectively.
					3.Repeal of the
			 Payment, Clearing, and Settlement Supervision Act of 2010Title VIII of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act (12 U.S.C. 5461 et seq.), and the item
			 relating to that title in the table of contents in section 1(b) of such Act,
			 are hereby repealed.
		
